DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length  (the current abstract is 183 words). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder	(US 3,662,561).
Regarding Claim 1, Schroeder discloses an air cooler for discharging cold oxygen comprising:  
	a body unit (Fig 1, 10) for discharging a cold oxygen gas; and
	an oxygen container (11 and Col 2, lines 54-66) for supplying a cryogenic oxygen gas to the body unit (10),
	 wherein the body unit (10) discharges the oxygen gas, which is supplied from the oxygen container (11) through a cold air outlet (37) which is provided to an upper end of the body unit (10), in cooperation with a flow fan (18), and

	a discharge portion (24 and Col 3, lines 23-26)) which is the end of the cold air generator is disposed to face the cold air outlet (37).

    PNG
    media_image1.png
    714
    786
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Hemstreet  (US 3,309,844).
Regarding Claim 2, Schroeder is silent on an air cooler for discharging cold oxygen, wherein the cold air generator is fixed to a mesh-type fixture by a fastening member so that the cold air generator is maintained in the spiral shape.
	Hemstreet, however, teaches an air cooler for discharging cold oxygen, wherein the cold air generator (31) is fixed to a mesh-type fixture (Figs 4-7, Items 20, 21, 26, Col 9, lines 34-51) by a fastening member (26 is attached by brazening) so that the cold air generator is maintained in the spiral shape.
	The advantages of Hemstreet's teachings include efficient adsorption of gases by adsorbents which may be exposed to a source of heat.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hemstreet’s teachings to Schroeder’s disclosures by adding a retaining wire mesh structure in order to gain the advantages of efficient adsorption of gases by adsorbents which may be exposed to a source of heat.

    PNG
    media_image2.png
    881
    567
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Dakhil (US 5,960,635).
Regarding Claim 3, Schroeder is silent on an air cooler for discharging cold oxygen, wherein the transfer tube of the oxygen container is provided with an anti-frost tube for covering the cryogenic oxygen transfer tube to prevent formation of frost.
	However, “anti-frost tubes” (also known as pipe insulators), that prevent the formation of frost are so extremely well-known as to be considered old.  
	Examiner therefore takes Official Notice that it is known to cover pipes with insulative material to prevent frost, as demonstrated by Dakhil, who teaches an air cooler for discharging cold oxygen, wherein the transfer tube (Fig 3, item 70) of the oxygen container (60) is provided with an anti-frost tube (Item 75, "insulation", Col 4, lines 10-20) for covering the cryogenic oxygen transfer tube (70) to prevent formation of frost.
	The advantages of Dakhil's teachings include a new, uncomplicated, economical and simple air conditioning apparatus for domestic and/or industrial use.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dakhil’s teachings to Schroeders disclosures in order to gain the advantages of a new, uncomplicated, economical and simple air conditioning apparatus for domestic and/or industrial use.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                    

/Timothy P. Kelly/Primary Examiner, Art Unit 3753